UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1929



DAVIDSON MINING, INC.,

                                                          Petitioner,

          versus


JOE R. WILCOXEN; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION    PROGRAMS,    UNITED    STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(04-818-BLA)


Submitted:   October 18, 2006             Decided:   January 26, 2007


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony J. Cicconi, SHAFFER & SHAFFER, PLLC, Charleston, West
Virginia, for Petitioner. Roger D. Forman, FORMAN & HUBER, LC,
Charleston, West Virginia, for Respondent Joe R. Wilcoxen.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Davidson Mining, Inc., seeks review of the Benefits

Review   Board’s   (“Board”)    decision   and   order   affirming   the

administrative law judge’s award of black lung benefits pursuant to

30 U.S.C. §§ 901-945 (2000).      Our review of the record discloses

that the Board’s decision is based upon substantial evidence and is

without reversible error.      Accordingly, we affirm for the reasons

stated by the Board.    Davidson Mining, Inc. v. Wilcoxen, No. 04-

818-BLA (B.R.B. June 21, 2005).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                  - 2 -